                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                       Case Number: 7:21−cr−01772

Ignacio Garza
Diego Reyes
Marcos Barrientos
Janella Chavarria
Roel Valadez
Roosevelt Vela
Abel Reyes
David Gomez
Isidoro Garza
Jose Ortiz
Hugo Canales
Jeronimo Morin
Noel Avila
Samuel Torres




                         NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable

J Scott Hacker
PLACE:
by video
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 9/16/2021

TIME: 09:01 AM
TYPE OF PROCEEDING: Initial Appearance
Date: September 16, 2021
                           Nathan Ochsner, Clerk
